Name: Commission Regulation (EEC) No 352/91 of 14 February 1991 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 2 . 91 Official Journal of the European Communities No L 44/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 352/91 of 14 February 1991 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (3), as last amended by Regulation (EEC) No 287/91 (4), and in particular Article 7 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (s), as last amended by Regulation (EEC) No 226/91 (6); Whereas Commission Regulation (EEC) No 3153/85 (7) s as last amended by Regulation (EEC) No 3672/89 (8), lays down detailed rules for calculating monetary compensatory amounts ;, whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 6 to 12 February 1991 for the Greek drachma lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable to Greece and, pursuant to Article 6a of the same Regulation, to an adjustment of the agricultural conversion rate applicable to Greece in the pigmeat sector, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'Greece' in parts 1 , 3, 4 , 5 , 6, 7 and 8 of Annex I is replaced by that in Annex I hereto . 2 . Annexes II and III A are replaced by Annexes II and III A hereto . Article 2 This Regulation shall enter into force on 18 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 February 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission ') OJ No L 164, 24 . 6 . 1985 , p . 6 . J) OJ No L 201 , 31 . 7 . 1990, p . 9 . 5) OJ No L 312, 18 . 11 . 1988 , p . 16 . &lt;) OJ No L 35, 7 . 2 . 1991 , p . 10 . 5) OJ No L 122, 14 . 5 . 1990, p . 1 . ') OJ No L 32, 4 . 2 . 1991 , p . 1 . ') OJ No L 310, 21 . 11 . 1985 , p . 4 . ') OJ No L 358 , 8 . 12 . 1989, p . 28 . 18 . 2 . 91No L 44/2 Official Journal of the European Communities ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United KingdomCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark ' Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ trl EscDM F1 Pta £  1 000 kg - 2 623,1 2 623,1 3 672,1 3 672,1 2 623,1 2 623,1 2 492,0 2 492,0 2 492,0 2 392,4 2 392,4 2 623,1 2 623,1 2 492,0 2 492,0 3 180,2 2 996,7 3 672,3 1 180,4 2 541,9 2 440,2 2 541,9 2 541,9 4 719,2 3 434,6 3 349,3 3 803,5 3 803,5 2 675,6 2 541,9 3 488,9 2 541^9 2 541,9 2 675,6 2 541,9 2 541,9 2 440,2 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 ' 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 11-1 11-1 7285 7286 11-2 7287 11-1 11-1 7285 7286 18 . 2 . 91 Official Journal of the European Communities No L 44/3 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl ^ Portugal Esc I || II I 1 - 1 000 kg - 1103 29 40 I Il 2 675,6 1103 29 90 " 11 - 1 7285 II \ 2 541,9 11-1 7286 II 2 541,9 1104 11 10 \ 2 541,9 1104 11 90 3 488,9 1104 12 10 2 440,2 1104 12 90 4 306,2 1104 19 10 2 675,6 1104 19 30 Il l 2 541,9 1104 19 50 Il 2 885,4 1104 19 99 11-1 7285 Il 2 541,9 11-1 7286 2 541,9 1104 21 10 Il 2 541,9 1104 21 30 Il Il 3 488,9 1104 21 50 Il 3 987,3 1104 21 90 || 2 541,9 1104 22 10 11-6 7158 \ 2 440,2 11-6 7159 4 306,2 1104 22 30 Il Il 3 349,3 1104 22 50 || 2 440,2 1104 22 90 II 2 440,2 1104 23 10 || 2 675,6 1104 23 30 2 675,6 1104 23 90 I IIIl 2 675,6 1104 29 11 IIIIIlI 2 675,6 1104 29 15 IIIIIl 2 541,9 1104 29 19 11-3 7290 2 541,9 11-3 7291 2 541,9 1104 29 31 liIl 2 675,6 1104 29 35 II Il 2 541,9 1104 29 39 11-3 7290 Il 2 541,9 11-3 7291 Il 2 541,9 1104 29 91 Il 2 675,6 1104 29 95 2 541,9 1104 29 99 11-1 7285 II 2 541,9 11-1 7286 l \ 2 541,9 1104 30 10 I l 1 967,3 1104 30 90 I l 786,9 1107 10 11 l 4 669,1 1107 10 19 \ 3 488,7 1107 10 91 \ l \ 4 435,8 1107 10 99 \ I l 3 314,4 1107 20 00 l 3 862,7 1108 11 00 11-4 7294 l 4 433,0 11-4 7295 C) 4 433,0 No L 44/4 Official Journal of the European Communities 18 . 2 . 91 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal ll DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  1108 12 00 11-4 7294 3 960,9 11-4 7295 ( l) 3 960,9 1108 13 00 11-5 7296 3 960,9 11-5 7297 (') 3 960,9 1108 14 00 11-4 7294 3 960,9 11-4 7295 (') 3 960,9 1108 19 90 11-4 7294 3 960,9 11-4 7295 (') 3 960,9 1109 00 00 6 033,1 1702 30 91 17-9 7318 5 167,5 1702 30 99 17-9 7318 3 960,9 1702 40 90 3 960,9 1702 90 50 3 960,9 1702 90 75 5 403,6 1702 90 79 3 777,3 2106 90 55 3 960,9 2302 10 10 23-1 7622  23-1 7623 1 083,4 2302 10 90 2 244,1 2302 20 10 1 083,4 2302 20 90 2 244,1 2302 30 10 1 083,4 2302 30 90 2 321,5 2302 40 10 1 083,4 2302 40 90 2 321,5 2303 10 11 5 246,2 2309 10 11 23-2 7624  23-2 7625 314,8 2309 10 13 23-8 7541 (2) &gt;  23-8 7542 (2) 8 065,6 23-8 7543 (2) 16 131,2 23-8 7544 (2)  23-8 7545 (2) 1 327,5 23-8 7546 (2) 2 655,0 23-8 7547 (2)  23-8 7548 (2) 14 084,1 23-8 7549 (2) 28 168,2 23-8 7550 (2) 314,8 23-8 7551 (2) 8 380,4 23-8 7552 (2) 16 446,0 23-8 7626 (2) 314,8 23-8 7627 (2) 1 642,3 23-8 7628 (2) 2 969,8 23-8 7629 (2) 314,8 23-8 7630 (2) 14 398,9 18 . 2 . 91 Official Journal of the European Communities No L 44/5 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I \ I I 1  1 000 kg  I 2309 10 13 / 23-8 7631 o 28 483,0 2309 10 31 23-3 7624  23-3 7691 996,8 2309 10 33 23-9 7541 0  \ 23-9 7542 (2) 8 065,6 23-9 7543 (2) \ 16 131,2 23-9 7544 o \  \ \ 23-9 7545 0 1 327,5 23-9 7546 0 \ 2 655,0 23-9 7547 0  l 23-9 7548 o 14 084,1 23-9 7549 (2&gt; Il 28 168,2 23-9 7645 o \ 996,8 23-9 7646 (2&gt; 9 062,4 23-9 7647 0 \ 17 128,0 23-9 7648 C) 996,8 23-9 7649 C) 2 324,3 23-9 7650 o 3 651,8 23-9 7651 o 996,8 23-9 7652 0 l 15 080,9 23-9 7653 o Il 29 165,0 2309 10 51 23-4 7624 Il  I 23-4 7692 1 967,3 2309 10 53 23-10 7541 (2)  23-10 7542 (2) Il 8 065,6 23-10 7543 (2&gt; Il 16 131,2 23-10 7544 O Il  23-10 7545 0 Il 1 327,5 23-10 7546 (2) Il 2 655,0 23-10 7547 o Il  23-10 7548 (2) 14 084,1 \ l 23-10 7549 (2) Il \ 28 168,2 23-10 7654 0 1 967,3 23-10 7655 (2) 10 032,9 23-10 7656 (2&gt; Il 18 098,5 23-10 7657 (2&gt; 1 967,3 23-10 7658 (2&gt; 3 294,8 23-10 7659 0 4 622,3 23-10 7660 (2&gt; Il 1 967,3 23-10 7661 (2) 16 051,4 23-10 7662 (2) 30 135,5 2309 90 31 23-5 7624 Il\  23-5 7693 Il 314,8 2309 90 33 23-11 7541 (2)  23-11 7542 (2) II 8 065,6 No L 44/6 Official Journal of the European Communities 18 . 2 . 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ |||||| I I 1 - 1 000 kg - 2309 90 33 23-11 7543 O 16 131,2 23-11 7544 ' 0  23-11 7545 O ' 1 327,5 23-11 7546 C) 2 655,0 23-11 7547 0  23-11 7548 0 14 084,1 23-11 7549 0 28 168,2 23-11 7663 O 314,8 23-11 7664 o 8 380,4 23-11 7665 0 16 446,0 23-11 7666 0 314,8 23-11 7667 0 1 642,3 23-11 7668 o 2 969,8 23-11 7669 C) 314,8 23-11 7670 C) 14 398,9 23-11 7671 0 28 483,0 2309 90 41 23-6 7624 \  23-6 7694 ll \ 996,8 2309 90 43 23-12 7541 o  23-12 7542 (2) 8 065,6 23-12 7543 0 l 16 131,2 23-12 7544 . 0 \  23-12 7545 o \ 1 327,5 23-12 7546 O 2 655,0 23-12 7547 0  23-12 7548 0 14 084,1 23-12 7549 0 28 168,2 23-12 7672 0 996,8 23-12 7673 0 9 062,4 23-12 7674 0 17 128,0 23-12 7675 o 996,8 23-12 7676 ¢o 2 324,3 23-12 7677 O 3 651,8 23-12 7678 (l) 996,8 23-12 7679 0 15 080,9 23-12 7680 0 29 165,0 2309 90 51 23-7 7624 \  23-7 7695 \ 1 967,3 2309 90 53 23-13 7541 0  23-13 7542 0 8 065,6 23-13 7543 0 16 131,2 23-13 7544 0 .I  23-13 7545 o 1 327,5 23-13 7546 0 2 655,0 23-13 7547 0  18 . 2 . 91 Official Journal of the European Communities No L 44/7 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 O O O (*&gt; O O O O O O O  1 000 kg  14 084,1 28 168,2 1 967,3 10 032,9 18 098,5 1 967,3 3 294,8 4 622,3 1 967,3 16 051,4 30 135,5 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey), &lt; whey powder or granules,  added casein and/or casemate . No L 44/8 Official Journal of the European Communities 18 . 2. 91 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts \ IIli Positive I I Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I IIIl I  100 kg live weight  0102 90 10 0102 90 31 0102 90 33 ¢ 0102 90 35 0102 90 37 C) (') 0 (') 6 208,5 6 208,5 6 208,5 6 208,5 6 208,5 I l Il  100 kg net weight  0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 02-1 02-1 02-1 7014 7018 7019 o (2) 11 796,2 11 796,2 11 796,2 11 796,2 9 437,0 9 437,0 14 155,5 14 155,5 9 437,0 16 142,2 10 492,4 10 492,4 1 678,8 1 678,8 8 393,9 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 02-1 02-1 02-1 02-2 02-2 7014 7018 7019 7034 7038 0 o (J) no 0 2 623,1 2 623,1 13 115,5 8 393,9 13 115,5 13 115,5 2 623,1 13 115,5 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 16 142,2 13 115,5 9 437,0 13 472,5 13 472,5 0210 90 90 1602 50 10 1602 90 61 16-4 16-4 16-4 16-4 7330 7331 7332 7332 13 472,5 13 472,5 8 071,1 5 401,4 5 401,4 18 . 2 . 91 Official Journal of the European Communities No L 44/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ;  (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (l) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate,, issued on conditions laid down by the competent authorities of the European Communities. No L 44/ 10 Official Journal of the European Communities 18 . 2 . 91 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlFi £ EscDM Pta 100 pieces - 0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 020723 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 1 1 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 45,7 133,4 45,7 - 100 kg  198,7 323.2 306,4 218,4 319,4 249,7 283,9 309.3 312,0 342.0 380,3 461,7 513.1 437,7 478,7 456,3 283,9 309,3 312,0 342.0 461,7 513.1 437,7 478,7 456,3 841,3 340.2 259,0 179.3 468.4 440,0 797,0 179,3 655,3 376,2 18 . 2 . 91 Official Journal of the European Communities No L 44/ 11 Positive Negative CN code Table Notes Germany Nether ­ lands Spain United Kingdom PortugalAdditional code Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  259,0 179,3 499,3 234,0 421,3 797,0 179,3 1 005,2 841.3 564.4 526.5 501,9 259,0 179.3 718.0 468.4 694.1 440,0 658,3 797,0 179,3 841,3 340.2 259,0 179.3 468.4 440,0 797,0 179,3 655,3 376.2 259,0 179.3 499,3 234,0 421,3 797,0 179,3 1 005,2 841.3 564.4 526.5 501,9 259,0 179,3 0207-39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 ' 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 No L 44/ 12 Official Journal of the European Communities 18 . 2 . 91 T Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  718,0 468.4 . 694,1 440,0 658,3 797,0 179,3 398.5  100 pieces  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 95,3 32,7  100 kg  287,9 1 347,5 587,4 627.7 1 301,4 334.0 624.1 876.8 840.3 876,8 1 169,0 158.4 1 169,0 158,4 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 18 . 2 . 91 Official Journal of the- European Communities No L 44/ 13 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN code Table Additionalcode \ Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  a + e 7 042,0 4 183,0 7 042,0 d+f d + f a + c 4 183,0 a + c a+c a + c a+c a + c+f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 0403 90 13 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-5 04-6 04.-6 04-6 04-6 7058 7059 7074 7079 7222 7089 7089 7744 7098 7099 7114 7224 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7223 7098 7099 7114 7224 a+c a + c+f a + c a+c a + c a + c+f a + c+f a + c+f a + c a+c a + c a + c + f a+c + f a + c+f 4 183,0 7 042,0 4 183,0 a+c No L 44/ 14 Official Journal of the European Communities 18 . 2 . 91 Positive Negative Table Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal CN code Additionalcode DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  a + c d + f a+c + f a + c + f a + c a + c a+c a + c + f a + c + f a+c + f a + c a + c a + c a+c a + c a+c a + c + f a+c + f a+c + f a + c + f a + c + f a+c + f 5 179,4  5 308,9 5 564,4 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 7197 7198 7199 7214 7218 7219 7225 7280 7281 7226 7227 5 703,5 6 369,3 6 528:5 11 665,4 11 957,0 b x coef b x coef b x coef b b x coef 8 756,0 18 . 2 . 91 Official Journal of the European Communities No L 44/ 15 \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  0406 10 10 04-8 7228 \ 9 997,6 04-8 7229 \ 6 019,8 04-8 7230 \ 7 833,5 I 04-8 7231 \ 2 736,3 04-8 7232 \ 3 980,0 0406 10 90 04-8 7226 \  04-8 7228 l 9 997,6 04-8 7230 l 7 833,5 04-8 7232 l 3 980,0 0406 20 10 \ l  0406 20 90 04-9 7233 \ \ 9 997,6 04-9 7234 \ 13 556,1 0406 30 10 04-10 7235 \  04-10 7236 l I 3 595,2 04-10 7237 \ 5 273,1 , 04-10 7238 l 7 672,8 04-10 7239 \ 9 099,1 0406 30 31 04-10 7235 II  . 04-10 7236 \ 3 595,2 04-10 7237 Il 5 273,1 04-10 7238 I 7 672,8 0406 30 39 04-10 7235 \  \ 04-10 7238 \ 7 672,8 04-10 7239 9 099,1 0406 30 90 II 9 099,1 0406 40 00 04-11 7240  04-11 7241 Il 9 463,5 0406 90 11 04-12 7242 II 7 833,5 04-12 7243 li  04-12 7244 8 756,0 04-12 7245 9 997,6 04-12 7246 6 019,8 04-12 7247 7 833,5 0406 90 13 04-13 7248 II  04-13 7250 11 701,0 0406 90 15 04-13 7248 Il  04-13 7250 II 11 701,0 0406 90 17 04-13 7248 II \  04-13 7249 7 833,5 04-13 7250 II 11 701,0 0406 90 19 IIIIII  0406 90 21 04-14 7251 \  04-14 7252 10 722,2 0406 90 23 04-15 7254  04-15 7255 8 756,0 No L 44/16 Official Journal of the European Communities 18 . 2 . 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F! Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l I  100 kg  I 0406 90 23 04-15 7256 \ 9 997,6 04-15 7257 6 019,8 04-15 7258 7 833,5 0406 90 25 04-15 7254 II  \ 04-15 7255 || 8 756,0 04-15 7256 li\ 9 997,6 04-15 7257 II 6 019,8 \ 04-15 7258 7 833,5 0406 90 27 04-15 7254  04-15 7255 II 8 756,0 04-15 7256 9 997,6 04-15 7257 \\ 6 019,8 04-15 7258 li 7 833,5 0406 90 29 04-15 7253  04-15 7254 \\  04-15 7255 8 756,0 04-15 7256 I 9 997,6 04-15 7257 6 019,8 04-15 7258 7 833,5 0406 90 31 04-15 7253  04-15 7254  04-15 7255 \ 8 756,0 04-15 7256 \ 9 997,6 04-15 7257 l 6 019,8 04-15 7258 \ 7 833,5 0406 90 33 04-15 7253 l  04-15 7254 \  04-15 7255 l 8 756,0 04-15 7256 \ 9 997,6 04-15 7257 l 6 019,8 04-15 7258 7 833,5 0406 90 35 04-16 7259  04-16 7274 \ 8 756,0 04-16 7277 9 997,6 04-16 7278 \ 6 019,8 04-16 7279 7 833,5 0406 90 37 04-16 7259  04-16 7274 8 756,0 04-16 7277 9 997,6 04-16 7278 6 019,8 04-16 7279 7 833,5 0406 90 39 04-15 7254  04-15 7255 8 756,0 04-15 7256 9 997,6 04-15 7257 6 019,8 No L 44/ 1718 . 2 . 91 Official Journal of the European Communities Positive Negative Germany Spam Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  0406 90 39 04-15 7258 7 833,5 0406 90 50 04-15 7253  04-15 7254  04-15 7255 ' 8 756,0 04-15 7256 9 997,6 04-15 7257 6 019,8 04-15 7258 7 833,5 0406 90 61  0406 90 63  0406 90 69 13 556,1 0406 90 71 04-8 7226  04-8 7227 8 756,0 04-8 7228 9 997,6 04-8 7229 6 019,8 04-8 7230 7 833,5 0406 90 73 04-16 7259  04-16 7274 8 756,0 04-16 7277 9 997,6 04-16 7278 6 019,8 04-16 7279 7 833,5 0406 90 75 04-16 7259  04-16 7274 v 8 756,0 04-16 7277 9 997,6 04-16 7278 6 019,8 04-16 7279 7 833,5 0406 90 77 04-16 7259  04-16 7274 8 756,0 04-16 7277 9 997,6 04-16 7278 6 019,8 04-16 7279 7 833,5 0406 90 79 04-16 7259  04-16 7274 8 756,0 04-16 7277 9 997,6 04-16 7278 6 019,8 04-16 7279 7 833,5 0406 90 81 04-16 7259  04-16 7274 8 756,0 04-16 7277 9 997,6 ' 04-16 7278 6 019,8 04-16 7279 7 833,5 0406 90 83  0406 90 85 04-16 7259  04-16 7274 8 756,0 04-16 7277 9 997,6 04-16 7278 6 019,8 No L 44/ 18 Official Journal of the European Communities 18 . 2 . 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc |||| I I I  100 kg  I 0406 90 85 04-16 7279 7 833,5 0406 90 89 04-15 7253 III  04-15 7254  04-15 7255 II 8 756,0 \ 04-15 7256 Il ; 9 997,6 04-15 7257 6 019,8 04-15 7258 II 7 833,5 0406 90 91 04-8 7226  ¢ 04-8 7231 II 2 736,3 04-8 7232 \ 3 980,0 0406 90 93 04-8 7226 Il  04-8 7231 \ 2 736,3 04-8 7232 3 980,0 0406 90 97 04-8 7226  l 04-8 7228 9 997,6 04-8 7230 7 833,5 04-8 7232 3 980,0 0406 90 99 04-8 7226  04-8 7228 9 997,6 04-8 7230 \ \ 7 833,5 l 04-8 7232 3 980,0 2309 10 15 23-14 7553 l 806^6 23-14 7554 1 613,1 23-14 7555 \ 2 419,7 23-14 7556 \ 3 024,6 \ 23-14 7557 \ 3 387,6 23-14 7558 l 3 629,5 23-14 / 7559 132,8 23-14 7569 265,5 23-14 7573 \ 398,3 23-14 7574 \ 497,8 23-14 7577 l 557,6 23-14 7578 \ 597,4 23-14 7579 \ 1 408,4 23-14 7580 \ 2 816,8 23-14 7581 \ 4 225,2 23-14 7582 \ 5 281,5 23-14 7583 l 5 915,3 23-14 7584 6 337,8 23-14 7885  2309 10 19 23-14 7553 \ 806,6 23-14 7554 1 613,1 23-14 7555 2 419,7 23-14 7556 3 024,6 23-14 7557 3 387,6 Official Journal of the European Communities No L 44/ 1918 . 2 . 91 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc ¢ \ I I  100 kg  2309 10 19 23-14 7558 \ 3 629,5 23-14 7559 I Il 132,8 23-14 7569 \ Il 265,5 23-14 7573 \ 398,3 23-14 7574 \ 497,8 l 23-14 7577 I 557,6 23-14 7578 \ Il 597,4 23-14 7579 \ Il 1 408,4 \ 23-14 7580 l 2 816,8 23-14 7581 \ 4 225,2 23-14 7582 I 5 281,5 23-14 7583 \ Il 5 915,3 23-14 7584 6 337,8 23-14 7885 \  2309 10 39 23-14 7553 I Il 806,6 23-14 7554 1 613,1 23-14 7555 Il 2 419,7 23-14 7556 IIIl 3 024,6 23-14 7557 \ 3 387,6 23-14 7558 \ Il 3 629,5 \ 23-14 7559 \ 132,8 23-14 7569 Il 265,5 23-14 7573 IIIl 398,3 23-14 7574 \ 497,8 23-14 7577 557,6 \ 23-14 7578 Il 597,4 23-14 - 7579 Il 1 408,4 23-14 7580 IlIl 2 816,8 23-14 7581 4 225,2 23-14 7582 Il 5 281,5 23-14 7583 liIl 5 915,3 23-14 7584 II 6 337,8 23-14 7885 Il  2309 10 59 23-14 7553 Il 806,6 23-14 7554 1 613,1 23-14 7555 II 2 419,7 l 23-14 7556 Il 3 024,6 23-14 7557 II 3 387,6 \ 23-14 7558 II 3 629,5 I 23-14 7559 132,8 I 23-14 7569 II 265,5 23-14 7573 \\ 398,3 23-14 7574 II 497,8 1 23-14 7577 557,6 23-14 7578 II 597,4 No L 44/20 Official Journal of the European Communities 18 . 2 . 91 li Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ Il  100 kg  2309 10 59 23-14 7579 Il 1 408,4 23-14 7580 2 816,8 23-14 7581 4 225,2 23-14 7582 Il 5 281,5 23-14 7583 Il 5 915,3 23-14 7584 Il 6 337,8 23-14 7885 li  2309 10 70 23-14 7553 Il 806,6 23-14 7554 Il 1 613,1 23-14 7555 2 419,7 23-14 7556 3 024,6 23-14 7557 Il 3 387,6 23-14 7558 Il 3 629,5 23-14 7559 II 132,8 23-14 7569 Il 265,5 23-14 7573 II 398,3 23-14 7574 497,8 23-14 7577 Il 557,6 23-14 7578 597,4 23-14 7579 1 408,4 23-14 7580 2 816,8 23-14 7581 \ 4 225,2 23-14 7582 I 5 281,5 23-14 7583 5 915,3 23-14 7584 II 6 337,8 23-14 7885 Il  2309 90 35 23-14 7553 \ 806,6 23-14 7554 1 613,1 23-14 7555 Il 2 419,7 23-14 7556 \ 3 024,6 23-14 7557 II 3 387,6 23-14 7558 II 3 629,5 23-14 7559 I 132,8 23-14 7569 l 265,5 23-14 7573 I 398,3 23-14 7574 l 497,8 23-14 7577 l 557,6 23-14 7578 I 597,4 23-14 7579 \ 1 408,4 23-14 7580 I 2 816,8 23-14 7581 \ 4 225,2 23-14 7582 I 5 281,5 23-14 7583 I 5 915,3 23-14 7584 I 6 337,8 23-14 7885 l I «  18 . 2 . 91 Official Journal of the European Communities No L 44721 \ l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg I 2309 90 39 23-14 7553 \ 806,6 I 23-14 7554 \ 1 613,1 23-14 7555 \ 2 419,7 23-14 7556 \ 3 024,6 l 23-14 7557 \ 3 387,6 23-14 7558 I 3 629,5 23-14 7559 \ \ 132,8 23-14 7569 I \ 265,5 23-14 7573 \ 398,3 23-14 7574 l 497,8 23-14 7577 \ 557,6 23-14 7578 \ 597,4 23-14 7579 \ 1 408,4 23-14 7580 \ 2 816,8 \ 23-14 7581 \ 4 225,2 23-14 7582 \ 5 281,5 23-14 7583 \ 5 915,3 23-14 7584 ¢ \ 6 337,8 23-14 7885 \  2309 90 49 23-14 7553 \ 806,6 23-14 7554 \ 1 613,1 23-14 7555 \ \ 2 419,7 23-14 7556 3 024,6 23-14 7557 3 387,6 \ 23-14 7558 3 629,5 23-14 7559 \ I 132,8 23-14 7569 265,5 I 23-14 7573 398,3 \ 23-14 7574 497,8 23-14 7577 557,6 23-14 7578 l 597,4 23-14 7579 1 408,4 \ 23-14 7580 2 816,8 23-14 7581 4 225,2 23-14 7582 5 281,5 23-14 7583 5 915,3 23-14 7584 6 337,8 23-14 7885 Il  2309 90 59 23-14 7553 Il 806,6 23-14 7554 Il 1 613,1 23-14 7555 II 2 419,7 l 23-14 7556 II 3 024,6 23-14 7557 3 387,6 23-14 . 7558 l 3 629,5 I 23-14 7559 I 132,8 No L 44/22 Official Journal of the European Communities 18 . 2 . 91 Positive Negative Denmark France Greece Ireland CN code Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 59 2309 90 70 Table Additionalcode 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885  100 kg  . 265,5 ' 398,3 . 497,8 557,6 597.4 1 408,4 2 816,8 4 225,2 5 281,5 5 915,3 6 337,8 806,6 1 613,1 2 419,7 3 024,6 3 387,6 3 629,5 132,8 265.5 398.3 497,8 557.6 597.4 1 408,4 2 816,8 4 225,2 5 281,5 5 915,3 6 337,8  °/o milk fat/ 100 kg product  a b 130,2 142,8 ¢ % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - C 60,2  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - d 70,4 18 . 2 . 91 Official Journal of the European Communities No L 44/23 \ Positive ' Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM " F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 5,5 '  °/o sucrose/ 100 kg product  f 9,3 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 44/24 Official Journal of the European Communities 18 . 2 . 91 PART 6 SECTOR WINE Monetary compensatory amounts l || Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 (2) 534,4 22-5 7432 O 534,4 22-5 7434 o 23,0 \ 22-5 7587 0 534,4 22-5 7588 o 23,0 2204 21 29 22-6 7438 0 374,4 22-6 7439 0 374,4 22-6 7441 o 23,0 22-6 7589 (2) 374,4 22-6 7590 C) 23,0 2204 21 35 22-8 7449 &lt;2) 534,4 22-8 7451 0 23,0 22-8 7591 o 534,4 22-8 7592 C) 23,0 2204 21 39 22-9 7455 0 374,4 \ 22-9 7457 (') 23,0 22-9 7593 (2 ) 374,4 22-9 7594 o 23,0 2204 29 10 22-3 7426 o 23,0 2204 29 25 22-11 7478 0 534,4 22-11 7479 o 534,4 22-11 7480 O 534,4 22-11 7481 O 534,4 22-11 7483 C) 23,0 22-11 7595 0 534,4 2*2-11 7596 O 23,0 . 2204 29 29 22-12 7487 0 374,4 22-12 7488 0 374,4 22-12 7490 0 23,0 22-12 7597 374,4 22-12 7598 o 23,0 ' 2204 29 35 22-14 7498 0 534,4 22-14 7499 (2) 534,4 22-14 7518 o 23,0 22-14 7599 (2) 534,4 18 . 2 . 91 Official Journal of the European Communities No L 44/25 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece - Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 0) 23,0 \ 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 . O o 0 0 ' 374,4 23,0 374,4 23,0 (') % vol/hl o hi Official Journal of the European Communities 18 . 2. 91No L 44/26 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy Portugal Esc France FF Greece Dr Ireland £ IrlDM F1 Pta £ Bfrs/Lfrs Dkr Lit  100 kg  1701 11 10 17-5 7334 (') 778,0 17-5 7335 778,0 1701 11 90 17-5 7334 (') 778,0 17-5 7335 778,0 1701 12 10 17-5 7334 ( l) 778,0 17-5 7335 778,0 1701 12 90 17-5 7334 (*) 778,0 17-5 7335 778,0 1701 91 00 17-6 7337 (J) 933,9 1701 99 10 17-7 7340 933,9 1701 99 90 17-7 7340 933,9  100 kg of dry matter  1702 30 10 17-7 7340 933,9 1702 40 10 17-7 7340 933,9 1702 60 10 17-7 7340 933,9  °/o sucrose content and 100 kg net  1702 60 90 17-10 7345 O 9,339 17-10 7346 C) 9,339 17-10 7347 C) 9,339  100 kg of dry matter  1702 90 30 17-7 7340 933,9  % sucrose content and 100 kg net  1702 90 60 17-11 7349 (J) 9,339 17-11 7350 (5) 9,339 17-11 7351 C) 9,339 1702 90 71 17-12 7353 (J) 9,339 1702 90 90 17-10 7345 (5) 9,339 17-10 7346 0 9,339 17-8 7347 O 9,339  100 kg of dry matter  2106 90 30 21-5 7419 933,9  °/o sucrose content and 100 kg net  2106 90 59 21-6 7423 (5) 9,339 21-6 7424 (5) 9,339 21-6 7425 0 9,339 18 . 2 . 91 Official Journal of the European Communities No L 44/27 (*) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (*) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No  837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970 , p. 1 ) in the case of exports . No L 44/28 Official Journal of the European Communities 18 . 2 . 91 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg F1 £ Bfrs/Lfrs Dkr Lit Dr £ Irl EscDM Pta FF - 100 kg  6 337,8 7 056,0 9 979,6 785,6 1 045,1 1 583,1 6 337,8 7 056,0 9 979,6 785,6 1 045,1 1 583,1 1 614,2 1 614,2 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 7632 * ¢ 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 7832 1 831,5 No L 44/2918 . 2 . 91 Official Journal of the European Communities Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal Table additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg CN code DM Fi Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7632 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 ' 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 7633 7634 727,6 843,9 1 515,1 1 791,0 2 217,8 2 637,7 6585 7585 6586 7586 7001 7002 7003 7004 No L 44/30 Official Journal of the European Communities 18 . 2 . 91 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \\ I I  100 kg  I 2106 90 99 21-1 7635 II  21-1 7636  21-1 7637 Il  21-1 7642 II 781,7 2905 44 11 \\  2905 44 19 IlliIl 756,5 2905 44 91 II  2905 44 99 Il li 1 075,9 3505 10 10 IIIIII  3505 10 90 IlIlIl  3823 60 11 IIIl  3823 60 19 IIIl 756,5 3823 60 91  3823 60 99 \ 1 075,9  7001 Il   II 7002 Il   II 7003 Il   l .\ 7004 \ 781,7  7005 II   II 7006 Il   II 7007 II   Il 7008 \   7009 \ 885,5  7010 \   7011   7012 II   7013 II 768,3  7015   7016 \   Il 7017 II 727,6  Il 7020 887,3  I 7021 II 1 089,0  7022 I 1 265,5  7023 1 433,6  7024 , 1 669,0  7025 III 991,1  7026 \ 1 192,8  7027 I 1 369,3  Il 7028 II 1 537,4  7029 I 1 772,8  7030 I 1 109,3  7031 \ 1 311,0  l 7032 \ 1 487,5  I 7033 I 1 655,6  7035 \ 1 236,7 18 : 2 . 91 Official Journal of the European Communities No L 44/31 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs I Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I IlI II I  100 kg   II 7036 Il 1 438,4  \\ 7037 \ 1 614,9  II 7040 2 661,9  Il 7041 2 863,6  7042 3 040,1  II 7043 3 208,2  Il 7044 l 3 443,6  Il 7045 2 765,7  Il 7046 l 2 967,4  II 7047 3 143,9  II 7048 3 312,0  7049 II 3 547,4  7050 II 2 883,9  Il 705,1 Il 3 085,6  7052 Il 3 262,1  I 7053 Il 3 430,2  || 7055 l 3 011,3  Il 7056 , 3 213,0  II 7057 II 3 389,5  II 7060 4 753,4  II 7061 ' 4 955,1  II 7062 5 131,6  7063 5 299,7  |1 7064 \ 5 535,1  7065 II 4 857,2  -7066 II \ 5 058,9  II 7067 5 235,4  II 7068 II 5 403,5  I 7069 5 638,9  7070 4 975,4  II 7071 5 177,1  || 7072 5 353,6  Il 7073 \ 5 521,7  I 7075 I 5 102,8  7076 I 5 304,5  7077 \ 5 481,0  II 7080 \ 9 253,2 "  II 7081 \ \ 9 454,9 . II 7082 \ 9631,4  II 7083 I 9 799,5  I 7084 l 10 034,9  l 7085 \ 9 357,0  7086 l 9 558,7  7087 l 9 735,2  7088 \ 9 903,3 18 . 2 . 91No L 44/32 Official Journal of the European Communities \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands FI Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc \ I  100 kg   7090 Il 9 475,2  7091 Il 9 676,9  7092 Il 9 853,4  7095 Il 9 602,6 '  7096 Il 9 804,3  7100 ( «)   Il 7101 O Il   7102 0) 701,0  II 7103 (') Il 869,1  Il 7104 o 1 104,5  Il 7105 o Il   \ 7106 0   7107 o 804,8  || 7108 0) 972,9  7109 0) 1 208,3  7110 o Il   7111 o 746,5  Il 7112 O Il 923,0  I 7113 o Il 1 091,1  7115 0 Il 672,2  7116 o Il 873,9  \\ 7117 0) Il 1 050,4  Il 7120 o 1 210,1  7121 C) 1 411,8  Il 7122 0 1 588,3  7123 (') 1 756,4  Il 7124 0) Il 4 1 991,8  \\ 7125 0 Il ' 1 313,9  Il 7126 C) Il ' 1 515,6  Il 7127 , ( 1 )Il 1 692,1  Il 7128 (') Il 1 860,2  7129 0) 2 095,6  II 7130 0 Il 1 432,1  7131 (  ) Il 1 633,8  II 7132 o Il 1 810,3  II 7133 (*) Il &lt; 1 978,4  II 7135 Il 1 559,5  II 7136 (*) Il 1 761,2  7137 (') \ 1 937,7  II 7140 0 2 984,7  7141 0 3 186,4  II 7142 C) Il 3 362,9  \ 7143 Il 3 531,0  \ 7144 (') Il 3 766,4  7145 C) II 3 088,5 18 . 2.91 Official Journal of the European Communities No L 44/33 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II|| I I  100 kg I  \ 7146 0) l l 3 290,2  I 7147 n 3 466,7  \ 7148 C) 3 634,8  . 7149 o 3 870,2  I 7150 o 3 206,7  I 7151 o \ 3 408,4  I 7152 o 3 584,9  \ 7153 C) 3 753,0  7155 O \ 3 334,1  I 7156 0) 3 535,8  \ 7157 C) 3 712,3  l 7160 o 5 076,2  \ 7161 0 5 277,9  \ 7162 o \ 5 454,4  7163 0 5 622,5  \ 7164 o 5 857,9  l 7165 0 5 180,0  I 7166 0 I 5 381,7  7167 C&gt; 5 558,2  I 7168 o 5 726,3  I 7169 C) 5 961,7  I 7170 C) I 5 298,2  I 7171 o \ 5 499,9  7172 c&gt; 5 676,4  I 7173 0 \ l 5 844,5  \ 7175 0 5 425,6  l 7176 o I 5 627,3  l 7177 C) \ 5 803,8  I 7180 C) \ 9 576,0  I 7181 o 9 777,7  I 7182 o 9 954,2  l 7183 0 10 122,3  \ 7185 0 9 679,8  l 7186 C) 9 881,5  I 7187 C) 10 058,0  \ 7188 C) \ 10 226,1  I 7190 o 9 798,0  7191 C) 9 999,7  1 7192 C) 10 176,2  l 7195 C) 9 925,4  I 7196 0 10 127,1  I 7200 ol 2 171,7  \ 7201 0 ¢ \ 2 373,4  \ 7202 o 2 549,9 \  l 7203 C) I I 2 718,0 No L 44/34 Official Journal of the European Communities 18 . 2 . 91 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I \  100 kg   II 7204 0 I 2 953,4  || 7205 0 2 275,5  Il 7206 0 2 477,2  Il 7207 0) 2 653,7  II 7208 o 2 821,8  || 7209 0 3 057,2  Il 7210 0 2 393,7  Il 7211 0 2 595,4  || 7212 (') 2 771,9  || 7213 o 2 940,0  7215 C) 2 521,1  || 7216 (') ¢ 2 722,8  I 7217 0 2 899,3  II 7220 O I 2 648,5  II 7221 C) \ 2 850,2  Il 7260 (') \ 5 145,5  || 7261 C) 5 347,2  || 7262 0 \ 5 523,7  || 7263 C) \ 5 691,8  II 7264 o 5 927,2  7265 C) 5 249,3  II 7266 ( l ) 5 451,0  || 7267 O 5 627,5  II 7268 o 5 795,6  || 7269 O 6 031,0  \ 7270 o I 5 367,5  7271 0 I 5 569,2  7272 0 5 745,7  7273 0 5 913,8  7275 0) \ 5 494,9  7276 o 5 696,6  II 7300 0 I \ 2 891,7  || 7301 0) 3 093,4  II 7302 0 3 269,9  7303 0 \ 3 438,0  Il 7304 (') 3 673,4  II 7305 0 2 995,5  II 7306 C) I 3 197,2  II 7307 C) 3 373,7  li 7308 0 \ 3 541,8  || 7309 o 3 777,2  II 7310 o \ 3 113,7  || 7311 C) I - 3 315,4  II 7312 0) 3 491,9  \ 7313 o I 3 660,0 18 . 2. 91 Official Journal of the European Communities No L 44/35 || Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl ' Portugal Esc .I  100 kg I I  Il 7315 0 3 241,1  II 7316 0 3 442,8 \  Il 7317 o \ 3 619,3  7320 (') 3 368,5  7321 (') 3 570,2  I 7360 o 5 575,9  7361 (') 5 777,6  Il 7362 C) \ 5 954,1  Il 7363 C) 6 122,2  7364 6 357,6  7365 o 5 679,7  Il 7366 o ^ 5 881,4 \  7367 o 6 057,9  7368 0 6 226,0 \  7369 o 6 461,4 \  I 7370 0 5 797,9  Il 7371 o 5 999,6  l 7372 p 6 176,1  7373 o 6 344,2  l 7375 o 5 925,3  \ 7376 0 6 127,0  7378 o 6 052,7  \ 7400 e&gt; 3 604,5  I 7401 \ 3 806,2  \ 7402 o I \ 3 982,7  l 7403 o 4 150,8  \ 7404 o 4 386,2  7405 0 3 708,3 \ l  7406 o 3 910,0  7407 C) 4 086,5 \  \ 7408 C) 4 254,6  7409 (l) I 4 490,0  7410 0 I I 3 826,5  \ 7411 C) 4 028,2  7412 o 4 204,7  I 7413 c1) 4 372,8  7415 (i) 3 953,9  . \ 7416 0 4 155,6  7417 O 4 332,1 l  I 7420 C) \ 4 081,3 l -I l 7421 C) \ 4283,0 \  \ 7460 C) 5 943,1  7461 o 6 144,8  \ 7462 C) 6 321,3  \ 7463 o 6 489,4 No L 44/36 Official Journal of the European Communities 18 . 2 . 91 l \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ \  100 kg   l 7464 6 724,8  7465 C) 6 046,9  \ 7466 C) 6 248,6  I 7467 0 6 425,1  I 7468 C) 6 593,2  7470 o 6 165,1   ' 7471 C) 6 366,8  \ 7472 o 6 543,3  7475 C) 6 292,5  I 7476 n I 6 494,2  \ 7500 o 4 166,6  I 7501 C) 4 368,3  l 7502 o 4 544,8  7503 C) 4 712,9  » 7504 o 4 948,3  \ 7505 o 4 270,4  l 7506 0 4 472,1  7507 C) 4 648,6  l 7508 (') 4 816,7  7509 C) 5 052,1  7510 C) 4 388,6  7511 C) .4 590,3  I 7512 C) 4 766,8  \ 7513 0 4 934,9  \ 7515 ' 0 4 516,0  Il 7516 0 4 717,7  II 7517 (') 4 894,2  I 7520 C) 4 643,4  II 7521 (') 4 845,1  || 7560 (') \ 6 271,9  ll 7561 C) 6 727,1  Il 7562 (') 6 650,1  II 7563 (') 6 818,2  II 7564 0 7 053,6  II 7565 C) 6 375,7  II 7566 0) 6 577,4  ll 7567 0 6 753,9  7568 o 6 922,0  II 7570 C) 6 493,9  II 7571 (') 6 695,6  ll 7572 C) 6 872,1  II 7575 0 6 621,3  li 7576 (') 6 823,0  \\ 7600 (') 6 289,7  || 7601 0 6 491,4 18 . 2 . 91 Official Journal of the European Communities No L 44/37 l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Ft Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc |1 II I  100 kg   Il 7602 C) 6 667,9  7603 o 6 836,0  Il 7604 0 7 071,4  II 7605 o' 6 393,5  II 7606 O 6 595,2  || 7607 o 6 771,7  II 7608 o 6 939,8  || 7609 o t 7 175,2  Il 7610 o 6 511,7  Il 7611 0 6 713,4   7612 o 6 889,9  Il 7613 C) 7 058,0  I 7615 0 6 639,1  I 7616 C) 6 840,8  I 7620 (') \ 6766,5  || 7700 o 7 251,0  II 7701 o 7 452,7   II 7702 o 7 629,2 .  II ' 7703  o 7 797,3  II 7705 7 354,8 ¢  II 7706 o 7 556,5  7707 C) 7 733,0  \ 7708 o 7 901,1  7710 o \ 7 473,0  7711 7 674,7  I 7712 o 1 7 851,2  Il 77 15 0) 7 600,4  II 7716 O 7 802,1  Il 7720 0 ' 6 779,6  7721 C) 6 981,3  I 7722 C) 7 157,8  Il 7723 O 7 325,9  II 7725 0 6 883,4  II 7726 o 7 085,1  \\ 7727 o , 7 261,6  Il 7728 (') 7 429,7  II 7730 C) 7 001,6  \ 7731 C) 7 203,3  7732 0) 7 379,8  \ 7735 0 7 129,0  I 7736 0 7 330,7  7740 0 8 716,7  l 7741 C) l 8 918,4  7742 o ¢ 9 094,9  7745 0 8 820,5 No L 44/38 Official Journal of the European Communities 18 . 2 . 91 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||IIII I I  100 kg   II 7746 C) 9 022,2  II 7747 0 &lt; 9 198,7  II 7750 (') \ 8 938,7  II 7751 0 9 140,4  || 7758 Il   II 7759 Il \ 678,5  II 7760 , 0 10 653,7 .  II 7761 (') 10 855,4  II 7762 0) 11 031,9  II 7765 0 10 757,5  7766 0) 10 959,2  II 7768 Il 1 364,1  II 7769 Il 1 565,8  \ 7770 0 10 875,7  II 7771 C) 11 077,4  7778 3 138,7  Il 7779 Il 3 340,4  || 7780 C) \ 12 590,7  || 7781 o 12 792,4  Il 7785 0 12 694,5  || 7786 C) 12 896,2  ' \\ 7788 Il 5 230,2  || 7789 5 431,9  II 7798 o 799,6  Il 7799 0 1 001,3  II 7800 13 182,6  \ 7801 13 384,3  7802 13 560,8  7805 13 286,4  Il 7806 13 488,1  II 7807 13 664,6  Il 7808 C) 1 686,9  II 7809 C) 1 888,6  II 7810 13 404,6  II 7811 13 606,3  || 7818 C) 3 461,5  || 7819 C) 3 663,2   Il 7820 o 13 505,4  7821 0 13 707,1  7822 0 13 883,6  7825 C) \ 13 609,2  7826 C) 13 810,9  7827 O 13 987,4  7828 (') ¢ 5 553,0  7829 o 5 754,7 18 . 2 . 91 Official Journal of the European Communities No L 44/39 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc ' ||I I  100 kg   Il 7830 0 13 727,4  Il 7831 0) 13 929,1  I 7838 o I 5 622,3  Il 7840 0   II 7841 C) 847,4  \\ 7842 O 1 023,9  II 7843 0 1 192,0  Il 7844 C) 1 427,4  7845 0 749,5  \ 7846 C) 951,2  Il 7847 C) 1 127,7  7848 C) 1 295,8  \ 7849 C) 1 531,2  I 7850 C) 867,7  \ 7851 C) 1 069,4  I 7852 C) 1 245,9  \ 7853 C) 1 414,0 '  7855 o 995,1  7856 C) 1 196,8  I 7857 C) 1 373,3  7858 C) 1 122,5  I 7859 C) 1 324,2  l 7860 C) 1 076,1  7861 C) 1 277,8  \ 7862 o 1 454,3  7863 0 1 622,4  7864 O 1 857j8  7865 0) 1 179,9  7866 1 381,6  ¢ \ 7867 C) 1 558,1  \ 7868 C) 1 726,2 -l \ 7869 0 1 961,6  \ 7870 0 1 298,1  7871 C) 1 499,8  I 7872 C) 1 676,3  7873 C) 1 844,4  \ 7875 0 1 425,5  7876 C) 1 627,2  7877 C) 1 803,7  7878 C) 1 552,9  \ 7879 0 1 754,6  7900 C) 1 506,6  \ 7901 o 1 708,3  7902 n 1 884,8  7903 C) 2 052,9 18 . 2 . 91No L 44/40 Official Journal of the European Communities Positive Negative CN code Table Additionalcode Notes Germany ¢ DM, Nether ­ ' lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ll  100 kg   || 7904 0 2 288,3  II . 7905 C) / 1 610,4  II 7906 C) 1 812,1  II 7907 0 1 988,6 \  II 7908 0 2 156,7 \  \ 7909 o 2 392,1 \  1 7910 (') 1 728,6  \ 7911 0 I 1 930,3  \ 7912 C) 2 106,8  l 7913 C) 2 274,9  7915 C) 1 856,0  ll 7916 o 2 057,7  l 7917 0) 2 234,2 \  \ 7918 (') 1 983,4  \ 7919 0 2 185,1  II 7940 o 2 152,3 \  II 7941 C) 2 354,0  7942 C) 2 530,5  \ 7943 (') 2 698,6  \ 7944 (') 2 934,0  l 7945 0) '2 256,1  7946 2 457,8  7947 0 2 634,3  \ 7948 (') 2 802,4  \ 7949 C) &lt; 3 037,8  7950 0) 2 374,3  \ 7951 o 2 576,0  II 7952 0 2 752,5 « II 7953 0 2 920,6 \  II 7955 0 2 501,7  II 7956 0 2 703,4  Il 7957 . C) 2 879,9  Il 7958 C) 2 629,1 \  ll 7959 o 2 830,8  I 7960 C) 3 120,8  I 7961 0 3 322,5  N I 7962 0 3 499,0  \ 7963 . 0 3 667,1  l 7964 0 3 902,5  \ 7965 o 3 224,6  I 7966 o 3 426,3  \ 7967 0 3 602,8  \ 7968 C) 3 770,9  l 7969 0 4 006,3  \ 7970 0 3 342,8 18 . 2 . 91 Official Journal of the European Communities No L 44/41 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl ¢ Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I II I  100 kg   II 7971 o 3 544,5  II 7972 o 3 721,0  II 7973 o I 3 889,1  \ 7975 (') 3 470,2  \ 7976 0 3 671,9  \ 7977 c&gt; 3 848,4  II 7978 0 3 597,6  7979 o 3 799,3  I 7980 o 4 842,6  I 7981 C) 5 044,3  \ 7982 C) 5 220,8  I 7983 C) 5 388,9  I 7984 o 5 624,3  I 7985 C) 4 946,4  7986 o 5 148,1  I 7987 0) 5 324,6  I 7988 o 5 492,7  \ 7990 C) 5 064,6  I 7991 C) 5 266,3  l 7992 o 5 442,8  I 7995 (l) 5 192,0  I 7996 C) I 5 393,7 Amounts to be deducted -l 51xx I 165,4  Il 52xx Il 349,5  \ 53xx Il 559,2  54xx Il 773,0  55xx II 1 102,3  56xx 1 598,4  II 570x Il 2 480,3  II 571x Il 2 480,3  Il 572x II 3 472,4  I 573x 3 472,4  Il 574x 4 464,5  || 5750 4 464,5  I 5751 II 4 464,5  I 5760 \ 5 456,6  \ 5761 \ 5 456,6  Il 5762 5 456,6  5765 5 456,6  I 5766 5 456,6  \\ 5770 5 456,6  5771 l 5 456,6 No L 44/42 Official Journal of the European Communities 18 . 2 . 91 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I I I  100 kg  -l 5780 l 6 448,7  \ 5781 \ 6 448,7  li 5785 \ 6 448,7  II 5786 \ 6 448,7  579x , \ 165,4  5808 \ 165,4  || 5809 \ 165,4  5818 I 165,4  \ 5819 \ 165,4  582x \ 165,4  || 5830 \ 165,4  I 5831 \ 165,4 l  \ 5838 I 349,5  584x l 349,5  \ 585x \ 349,5  586x I 559,2  \ 587x \ 559,2 \  \ 590x I 773,0  \ 591x \ 773,0  \ 594x \ 1 102,3  l 595x \ 1 102,3  596x I 1 598,4  I 597x \ 1 598,4  598x \ 2 480,3  599x \ 2 480,3 Amounts to be deducted 61xx 62xx 63xx 64xx 65xx 66xx 670x 671x 672x 673x 674x 6750 6751 6760 6761 6762 6765 143,5 303.4 485.5 671,0 956,9 1 387,5 2 153,0 2 153,0 3 014,3 3 014,3 3 875,5 3 875,5 3 875,5 4 736,7 4 736,7 4 736,7 4736,7 18 . 2 . 91 Official Journal of the European Communities No L 44/43 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ I II||  100 kg  I  II 6766 Il 4 736,7  II 6770 II 4 736,7 l  || 6771 II 4 736,7  Il 6780 Il 5 597,9  || 6781 II 5 597,9  II 6785 5 597,9  li 6786 \ 5 597,9  II 679x II 143,5  I-I 6808 143,5 I  || 6809 143,5  II 6818 II 143,5  6819 I I 143,5  l 682x \ 143,5  I 6830 \ 143,5  I 6831 \ 143,5  \ 6838 \ 303,4 l  \ 684x \ 303,4 l  685x \ 303,4  I 686x \ 485,5  I 687x I 485,5 l  I 690x \ 671,0 l  691x 694x 695x 671,0 956,9 956,9  696x \ 1 387,5  697x \ 1 387,5 . I 698x I 2 153,0  699x I 2.153,0 \ No L 44/44 Official Journal of the European Communities 18 . 2 . 91 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be.5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tames of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122, 14 . 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 18 . 2 . 91 Official Journal of the European Communities No L 44/45 ANNEX II Monetary coefficients Member States Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal 0,960 0,967 0,975 0,970 1,042 1,013 1,013 1,010 1,210 1,210 1,073 1,073 1,130 1,038 Beef and veal Milk and milk products Pigmeat Sugar Cereals Eggs and poultry and albumins Wine Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar . Jams and marmalades (Regulation (EEC) No 426/86) Olive oil sector 1,042 1,013 1,042 1,013 1,210 1,073 1,210 1,073 0,967 0,970 0,967 0,975 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , monetary compensatory amounts fixed in advance from 18 February 1991 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Greece Cereals Sugar Beef and veal Pigmeat Poultrymeat and eggs Milk and milk products Olive oil Wine 0,659977 0,659977 0,431221 0 0,345566 ' 0,431221 0 0,323706 The beginning of the 1991 /92 marketing year for the sectors con ­ cerned